Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action supplements the office action dated February 12, 2021.

	Specification

The disclosure is objected to because of the following informalities: after “cartridge” (paragraph 0066, line 10), should insert – assembly --.  
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "340" (paragraph 0054, line 1) and "0055" (paragraph 0055, lines 1, 3) have both been used to designate LDS assembly.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “downhole tool” (claims 19, 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


	Claim Objections

Claim 2 is objected to because of the following informalities: 
- claim 2, “sigma” (line 2) should be defined as – thermal neutron capture cross section --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not described in sufficient detail:
Claims 1, 19, and 20,
	performing a multiphysics inversion of the measurements to generate nuclear parameter values for the fluid mixture. For example, paragraph 0109 merely discloses “[a]s an example, given a relatively comprehensive set of measurements, a new multiphysics inversion model can solve for in-situ reservoir fluid volume and reservoir fluid nuclear parameters (e.g., optionally simultaneously).”

multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture.”
	determining a composition of the fluid mixture based on the multivariate interpolation. For example, paragraph 0138 merely repeats the step: a determination block 840 for determining a composition of the fluid mixture based on the multivariate interpolation.”

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 19, and 20 recite an abstract idea of “performing a multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture” (Mathematical Concept) and “determining a composition of the fluid mixture based on the multivariate interpolation” (Mathematical Concept).
Under prong 2, step 2A, the abstract idea is integrated in a practical application of “performing a multiphysics inversion of the measurements to generate nuclear parameter values for the fluid mixture”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0058211) in view of Anand et al. (US 2010/0271019).

Regarding claims 1, 10, 11, and 18-20, Liang et al. discloses a method and system (Abstract; Figs. 1, 5) comprising:
	receiving measurements of a fluid mixture wherein the measurements are acquired by at least one downhole tool (Abstract, lines 1-6; Fig. 1);
	performing a multiphysics inversion of the measurements (paragraph 0200, lines 1-8) to generate nuclear parameter values for the fluid mixture (paragraph 0200, lines 1-5).

Liang et al. does not disclose 
	performing a multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture; and
	determining a composition of the fluid mixture based on the multivariate interpolation. 

Anand et al. discloses
	performing a multivariate interpolation (paragraph 0024, lines 1-11) using the generated nuclear parameter values (paragraph 0024, lines 7-11) that accounts for intermolecular interactions in the fluid mixture (intermolecular interaction, paragraph 0049, lines 10-11, is represented by relationship 16, the parameters of the relationship are obtained by viscosity measurements, paragraph 0049, lines 16-18; the viscosity 
	determining a composition of the fluid mixture based on the multivariate interpolation (paragraph 0058, lines 1-5). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. with performing a multivariate interpolation as disclosed by Anand et al. for the purpose of determining a composition of the fluid mixture.

Regarding claims 19 and 20, Liang et al. further discloses 
		a processor (562);
	memory (564) accessibly by the processor (Fig. 5; paragraph 0103, lines 4-6); and
	instructions (566) stored in the memory and executable by the processor to instruct the system (Fig. 5; paragraph 0103, lines 8-13).

Regarding claim 10, Liang et al. discloses measurements correspond to a measured depth along a borehole trajectory (Fig. 5). 
 
Regarding claim 11, Liang et al. discloses rendering a graphical representation of the composition of the fluid mixture to a display (paragraph 0032, lines 1-9). 



Anand et al. discloses multivariate interpolation (paragraph 0024, lines 9-11) is performed using a computational framework that comprises at least one processor (claim 17, lines 10-14). 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. with at least one processor as disclosed by Anand et al. for the purpose of performing multivariate interpolation.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Madsen et al. (US 6,318,146).

Regarding claims 2 and 3, Liang et al. as modified by Anand et al. discloses the claimed limitations as discussed above, except the nuclear parameter values comprise at least two of electron density, hydrogen index and sigma. 

Madsen et al. discloses nuclear parameter values comprise at least two of electron density (column 2, lines 47-51), hydrogen index (hydrogen magnetic resonance imaging is known as nuclear magnetic resonance, column 2, lines 47-48). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. as modified with nuclear parameter values comprise at least two of electron density, hydrogen index as disclosed by Madsen et al. for the purpose of providing imaging.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Lu et al. (US 2017/0364149).

Regarding claim 4, Liang et al. as modified by Anand et al. discloses the claimed limitations as discussed above, except the multivariate interpolation comprises inverse distance weighting.

Lu et al. discloses a multivariate interpolation comprises inverse distance weighting (paragraph 0059, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. as modified with inverse distance weighting as disclosed by Lu et al. for the purpose of providing multivariate interpolation.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Greer et al. (US 2013/0311096).

Regarding claim 12, Liang et al. as modified by Anand et al. discloses the claimed limitations as discussed above, except receiving a depth metric via a graphical user interface and, in response, rendering a composition plot for the fluid mixture that corresponds to the depth metric. 

Greer et al. discloses receiving a depth metric via a graphical user interface (paragraph 0013, lines 1-2; Fig. 6) and, in response, rendering a composition plot for the fluid mixture that corresponds to the depth metric (paragraph 0013, lines 1-3). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. as modified with a depth metric via a graphical user interface as disclosed by Greer et al. for the purpose of rendering a composition plot for the fluid mixture that corresponds to the depth metric.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Andrews et al. (US 2012/0053838).



Andrews et al. discloses determining the composition of the fluid mixture for a position of the downhole tool and, responsive to moving the downhole tool to a different position, determining the composition of the fluid mixture at the different position (Abstract, lines 1-5). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. as modified with determining the composition of the fluid mixture for a position of the downhole tool and, responsive to moving the downhole tool to a different position, determining the composition of the fluid mixture at the different position as disclosed by Andrews et al. for the purpose of conducting fluid analysis and comparing analysis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Woodburn et al. (US 2004/0104048).



Woodburn et al. discloses adjusting a drilling operation using the composition of the fluid mixture (claim 21; claim 20, lines 10-11). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Liang et al. as modified with adjusting a drilling operation as disclosed by Woodburn et al. for the purpose of compensating or otherwise addressing the overpressure or underpressure zone.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Goodwin et al. (US 2007/0119244).

Regarding claim 15, Liang et al. as modified by Anand et al. discloses the claimed limitations as discussed above, except the composition comprises a mass fraction composition or a mole fraction composition.

Goodwin et al. discloses measuring a mass fraction composition or a mole fraction composition (claim 2).

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Anand et al. as applied to claim 1 above, and further in view of Galford et al. (US 2005/0272158).

Regarding claim 16, Liang et al. as modified by Anand et al. discloses the claimed limitations as discussed above, except outputting forward modeling nuclear parameter values of fluids of known compositions using one or more pre-defined fluid types wherein the composition of the fluid mixture comprises at least some of the pre-defined fluid types. 

Galford et al. discloses outputting forward modeling nuclear parameter values (mathematical model with aid of NMR signals, paragraph 0025, lines 5-11) of fluids of known compositions using one or more pre-defined fluid types (fluid mixture of native hydrocarbons and oil-based mud, paragraph 0025, lines 6-7) wherein the composition of the fluid mixture comprises at least some of the pre-defined fluid types (paragraph 0025, lines 6-7). 



	Prior Art Note

Claims 5-9, and 17 do not have prior art rejections.
The combination as claimed wherein a method and system comprising the inverse distance weighting accounts for intermolecular interactions (claim 5) or the multivariate interpolation comprises using points for a plurality of different fluid types defined in a multi-nuclear parameter space wherein each of the fluid types is a mixture of components wherein the components comprise hydrocarbons (claim 6) or defining the pre-defined fluid types by clustering utilizing a k value that indicates a number of clusters and corresponding number of pre-defined fluid types (claim 17) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Olver (“On Multivariate Interpolation”) discloses a new approach to interpolation theory for functions of several variables (Abstract).
 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 17, 2021